DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 11, and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Park (US 2014/036882).

Regarding Claim 1, Park teaches an image forming device (Paragraph 3) comprising:
an image forming job performer (Paragraph 98, wherein there is a print engine to print);

a wireless personal area network (WPAN) module (Paragraph 79, wherein there is a Wi-Fi direct module) to determine a connection state of an external device using a WPAN (Paragraph 65, wherein it is determined the Wi-Fi direct status of the devices); and
a controller to receive a request from the external device through the WLAN module, which is switched from a disabled state to an enabled state in accordance with the connection state of the external device using the WPAN, to control the image forming job performer (Paragraph 93 and 98, wherein it is determined the GO mode state in order to produce a print job).

Regarding Claim 2, Park further teaches wherein the WLAN module detects the connection state of the external device using the WPAN from the WPAN module and determines an operating state of the WLAN module based on the detected connection state (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices).

Regarding Claim 3, Park further teaches wherein the WLAN module switches its operating state from the disabled state to the enabled state in accordance with the connection state of the external device using the WPAN (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices. This is switching to the GO mode).

Regarding Claim 4, Park further teaches wherein the WPAN module changes a state value of a connection detection pin indicating the connection state of the external device based on the connection state of the external device (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices. This is switching to the GO mode, which is the connection detection pin as the pin is defined as anything indicating a connection state according to applicant’s disclosure).

Regarding Claim 7, Park further teaches wherein the controller detects the connection state of the external device using the WPAN from the WPAN module (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices., and
wherein the WLAN module determines an operating state of the WLAN module based on the connection state detected by the controller (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices. This is switching to the GO mode).

Regarding Claim 8, Park further teaches wherein the WLAN module switches its operating state from the disabled state to the enabled state in accordance with the connection state of the external device using the WPAN (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices. This is switching to the GO mode).


Park does not teach wherein the controller detects the connection state of the external device based on a state value of an input/output pin connected to the connection detection pin of the WPAN module.
Hill does teach wherein the controller detects the connection state of the external device based on a state value of an input/output pin connected to the connection detection pin of the WPAN module (Paragraphs 175 and 176, wherein there are indication of the status of all the modules).
Park and Hill are combinable because they both deal with wireless printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Park with the teachings of Hill for the purpose of improving the functionality of the media devices (Hill: Paragraph 175).

Regarding Claim 10, Park does not teach wherein the connection detection pin of the WPAN module indicating the connection state of the external device and the input/output pin of the controller are connected to each other by a connection circuit comprising a pull-up circuit or a pull-down circuit.

Park and Hill are combinable because they both deal with wireless printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Park with the teachings of Hill for the purpose of improving the functionality of the media devices (Hill: Paragraph 175).

Regarding Claim 11, Park further teaches wherein the controller detects the connection state of the external device using the WPAN from the WPAN module through a communication interface with the WPAN module (Paragraphs 79 and 97, wherein the Wi-Fi direct can help establish communication and determine connectivity through discovery or advertisement packets).

Regarding Claim 15, Park teaches a method of controlling an image forming device (Paragraph 3), the method comprising:
determining a connection state of an external device using a wireless personal area network (WPAN) with the external device (Paragraph 65, wherein it is determined the Wi-Fi direct status of the devices);

receiving a request from the external device through the WLAN module (Paragraph 93 and 98, wherein it is determined the GO mode state in order to produce a print job); and
performing an image forming job based on the received request (Paragraph 93 and 98, wherein it is determined the GO mode state in order to produce a print job).

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0368882) in view of Hill (US 2016/0371032).

Regarding Claim 5, Park does not teach wherein the WLAN module determines an operating state of the WLAN module based on a state value of an input/output pin connected to the connection detection pin of the WPAN module.

Park and Hill are combinable because they both deal with wireless printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Park with the teachings of Hill for the purpose of improving the functionality of the media devices (Hill: Paragraph 175).

Regarding Claim 6, Park does not teach wherein the connection detection pin indicating the connection state of the external device and the input/output pin are connected to each other by a connection circuit comprising a pull-up circuit or a pull-down circuit.
Hill does teach wherein the connection detection pin indicating the connection state of the external device and the input/output pin are connected to each other by a connection circuit comprising a pull-up circuit or a pull-down circuit (Paragraphs 175 and 176, wherein there are indication of the status of all the modules through a circuit).
Park and Hill are combinable because they both deal with wireless printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Park with the teachings of Hill for the purpose of improving the functionality of the media devices (Hill: Paragraph 175).

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0368882) in view of Jeon (US 20160330182).

Regarding Claim 12, Park further teaches wherein the operating state of the WLAN module is switched from the disabled state to the enabled state in accordance with the connection state of the external device using the WPAN (Paragraph 65 and 93, wherein it is determined the Wi-Fi direct status of the devices. This is switching to the GO mode).
Park does not teach wherein the WPAN module performs wireless communication using the WPAN to transmit or receive connection information for wireless communication using the WLAN.
Jeon does teach wherein the WPAN module performs wireless communication using the WPAN to transmit or receive connection information for wireless communication using the WLAN (Paragraphs 59-64, wherein the information is obtained through the connections to be able to establish the WLAN connection).
Park and Jeon are combinable because they both deal with wireless communication between devices.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Park with the teachings of Jeon for the purpose of establishing a more secure connection between the devices (Jeon: Paragraph 4).


Jeon does teach wherein, when the WPAN module includes a Bluetooth module and the WLAN module includes a wireless fidelity (Wi-Fi) direct (WFD) module, a WFD function of the WLAN module is switched from the disabled state to the enabled state in accordance with a connection state of the external device using a Bluetooth function, and the WPAN module performs the Bluetooth function to transmit connection information for the WFD function (Paragraphs 59-64, wherein the information is obtained through the connections to be able to establish the WLAN connection. The other connection can be Bluetooth).
Park and Jeon are combinable because they both deal with wireless communication between devices.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Park with the teachings of Jeon for the purpose of establishing a more secure connection between the devices (Jeon: Paragraph 4).

Regarding Claim 14, Park does not teach wherein, when the WPAN module includes a near field communication (NFC) module and the WLAN module includes a 
Jeon does teach wherein, when the WPAN module includes a near field communication (NFC) module and the WLAN module includes a WFD module, a WFD function of the WLAN module is switched from the disabled state to the enabled state in accordance with a connection of the external device using an NFC function, and the WPAN module performs the NFC function to transmit or receive connection information for the WFD function (Paragraphs 59-64, wherein the information is obtained through the connections to be able to establish the WLAN connection. The other connection can be NFC).
Park and Jeon are combinable because they both deal with wireless communication between devices.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Park with the teachings of Jeon for the purpose of establishing a more secure connection between the devices (Jeon: Paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699